Exhibit 10.1

AGREEMENT FOR PURCHASE AND SALE

 

This AGREEMENT FOR PURCHASE AND SALE ("Agreement") is made and entered into this
13th day of August, 2020 (“Effective Date”), by and between MASTERCRAFT BOAT
COMPANY, LLC, a Delaware limited liability company whose principal place of
business is located at 100 Cherokee Cove Drive, Vonore, Tennessee 37885, and/or
its assignee ("Buyer"), and VECTORWORKS MERRITT ISLAND, LLC, a Florida limited
liability company whose principal place of business is located at 801 Marina
Road, Titusville, Florida 32796 ("Seller").

 

RECITALS:

 

  Seller desires to sell to Buyer and Buyer desires to purchase from Seller on
the terms and conditions set forth herein, that certain real property consisting
of approximately thirty eight (38) acres of land known as 1200-1230 Nautical
Way, Merritt Island, FL 32952 and as more particularly described on Exhibit “A”
attached hereto and made a part hereof for all purposes (“Land”), together will
all of Seller’s rights, title and interest in and to (i) all rights, benefits,
permits, entitlements, development rights, privileges, easements, tenements,
hereditaments, and appurtenances belonging or appertaining thereto, (ii) all
improvements located on the Land, and (iii) all assignable licenses,
authorizations, approvals, development rights and permits issued by any
governmental or quasi-governmental authorities specifically relating to the
operation, ownership, use occupancy or maintenance of the Land, including,
without limitation, all rights and interest of Seller to any and all water and
sewer taps, wastewater, sanitary and storm sewer capacity or reservations and
rights under utility agreements with any applicable governmental or
quasi-governmental authority specifically attributable to the Land
(collectively, the “Property”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:

 

1.Purchase and Sale.  Subject to all of the terms and conditions of this
Agreement, Seller shall sell to Buyer and Buyer shall purchase from Seller the
Property

 

2.Purchase Price.  The purchase price to be paid by Buyer to Seller for the
Property shall be FOURTEEN MILLION AND NO/100 DOLLARS ($14,000,000.00)
("Purchase Price").  

  

3.Deposit.  

 

(a)Within three (3) business days following the Effective Date of this
Agreement, Buyer shall deliver to Cantwell & Goldman, P.A., Trust Account, Attn:
Mitch Goldman ("Title Company”), by wire transfer, the amount of FIFTY THOUSAND
AND NO/100 DOLLARS ($50,000.00) ("Initial Deposit").

 

(b) On or before three (3) business days after the expiration of the Due
Diligence Period set forth in Section 4 below, Buyer shall deliver to Title
Company, by wire transfer, the additional amount of FIFTY THOUSAND AND NO/100
DOLLARS ($50,000.00) ("Additional  Deposit").



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

 

(c)  The Initial Deposit and Additional Deposit shall collectively be referred
to as the “Deposits”.

 

4.Due Diligence Period.  Buyer shall have until 5:00 p.m. (EST) on the date
which is sixty (60) days after the Effective Date (“Due Diligence Period”) in
which to conduct its due diligence and all inquiries and investigations with
respect to the Property as may be determined by Buyer in its sole discretion and
at its sole cost and expense.  If Buyer fails to provide written notice of its
intent to terminate this Agreement prior to expiration of the Due Diligence
Period, then notwithstanding anything to the contrary, the parties agree that
this Agreement may thereafter only be cancelled by Buyer upon a default by
Seller hereunder and Buyer shall be obligated to proceed to Closing (as defined
herein), any and all contingencies to Closing shall be deemed to be waived by
Buyer hereunder and the Deposits shall be non-refundable except in case of
Seller’s default hereunder. During the Due Diligence Period, Buyer and its
officers, employees, agents, advisors, accountants, attorneys and engineers
shall have the right to enter upon the Property at reasonable times after
written notice to Seller for purposes of inspection and examination of the
Property (including environmental testing) and otherwise perform whatever tasks
reasonably necessary or deemed appropriate by Buyer in its sole discretion.
Buyer covenants and agrees that it will not materially disrupt or interfere with
any tenants (including their use and/or enjoyment of the Property) or Seller’s
operations of the Property during such inspections and investigations thereof.  

 

At any time prior to the expiration of the Due Diligence Period, Buyer shall
have the right to terminate this Agreement by written notice to Seller,
whereupon the Initial Deposit shall be returned to Buyer and the parties hereto
shall be relieved of all liabilities and obligations under this Agreement except
to the extent expressly provided in this Agreement to the contrary.  Within five
(5) business days of any termination of this Agreement, Buyer shall return to
Seller all reports and other information that Seller provided Buyer for purposes
of conducting its due diligence.  Failure of Buyer to deliver notice of
termination to Seller prior to expiration of the Due Diligence Period shall
constitute Buyer's acceptance of the Property and a waiver of Buyer's right to
terminate pursuant to this Section 4.  

 

Within ten (10) business days after the Effective Date, Seller shall provide
Buyer, for information purposes only, those documents and agreements listed on
Exhibit “B” in Seller’s actual possession and/or control, including but not
limited to any leases, with any and all amendments, assignments or extensions,
surveys, reports, studies, construction documents, permit and approvals and
environmental studies or reports (collectively, the “Property
Information”).  Buyer agrees to keep all Property Information confidential
except as may be required to be disclosed pursuant to applicable law and as may
be provided to Buyer’s third-party professionals for purposes of evaluating the
Property Information.  Seller will also provide within the first thirty (30)
days of this period a list of the Personal Property which will not be conveyed
at Closing, as it is owned by the current tenant, Mattihas Enterprises Ltd.
(“Mattihas”).

 

 

Buyer shall defend and indemnify Seller and its respective employees, agents,
partners, members, managers, affiliates, subsidiaries, contractors, attorneys,
officers, directors, tenants and invitees (collectively, the  "Seller's
Affiliates"), and hold same harmless from and against any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including,

2



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

without limitation, reasonable attorney’s fees and disbursements) (collectively
“Claims”) suffered or incurred by same and arising out of or in connection with:
(i) the entry upon the Property by Buyer and/or Buyer's representatives,
including but not limited to any bodily injury or death of any person or
property damage arising out of or in conjunction with same, except for any
Claims caused by the gross negligence or intentional misconduct of Seller; (ii)
any activities conducted thereon by Buyer and/or Buyer's representatives, except
for any Claims caused by the gross negligence or intentional misconduct of
Seller; (iii) any liens or encumbrances filed or recorded against the Property
or any portion thereof, or any other property of Seller or of Seller's
Affiliates, as a consequence of activities undertaken by Buyer and/or Buyer's
representatives.  The provisions of this section shall survive termination and
Closing (as defined herein).

 

The parties acknowledge and agree that Buyer has a major credit facility with
Fifth Third Bank, as lender and as agent for other lenders (the “Lender”), and
that Buyer may not be able to obtain all of the necessary approvals of the
Lender (which may require additional due diligence work) for the consummation of
the transactions set forth herein (collectively the “Lender Approvals”) within
the initial sixty (60) day Due Diligence Period.  As a result, the parties
further agree that notwithstanding the foregoing provisions of this Section 4,
in the event that Buyer, despite its exercise of due diligence and commercially
reasonable efforts, is not able to obtain all of the Lender Approvals within the
initial sixty (60) day Due Diligence Period, Buyer shall have the right to
extend the Due Diligence Period for a period of thirty (30) days (the “Due
Diligence Extension”) upon written notice to Seller prior to expiration of the
initial sixty (60) day Due Diligence Period solely for the purpose of obtaining
the Lender Approvals.  In the event Buyer exercises the Due Diligence Extension,
within three (3) business days following its exercise of the extension, Buyer
shall deliver to Title Company, by wire transfer, an additional earnest money
deposit of TWENTY THOUSAND AND NO/100 DOLLARS ($20,000.00) ("Extension
Deposit"), which shall be applied to the Purchase Price at closing and shall be
non-refundable to Buyer in the event closing does not occur for any reason other
than a default by Seller.  In the event that Buyer is not able to obtain all of
the necessary Lender Approvals during the Due Diligence Extension, Buyer shall
be entitled to terminate this Agreement upon written notice to Seller prior to
expiration of the Due Diligence Extension, in which event the Initial Deposit
and the Additional Deposit shall be returned to Buyer, the Extension Deposit
shall be paid to Seller, and the parties hereto shall be relieved of all
liabilities and obligations under this Agreement except to the extent expressly
provided in this Agreement to the contrary.  

 

5.Title and Title Insurance.  Within ten (10) business days after the Effective
Date, Seller shall obtain and provide Buyer with a copy of an owner's title
insurance commitment ("Commitment") issued by Title Company.  Title Company
shall issue to Buyer, upon the recording of the deed to the Property, an owner's
title insurance policy in the amount of the Purchase Price insuring, upon
Closing, the marketability of the fee title of Buyer to the Property.  The cost
of the Commitment and owner’s title insurance policy shall be paid by Seller.

 

 

Buyer shall have ten (10) business days after receipt to review the
Commitment.  In the event the Commitment shall show as an exception any matter
which renders title to the Property unmarketable in Buyer’s sole and absolute
discretion, or which would materially interfere with or impair Buyer’s intended
use of the Property in Buyer’s sole and absolute discretion, Buyer shall, prior
to the expiration of said ten (10) day period, notify Seller in writing of
Buyer's objection thereto.  Should Buyer fail to give written notice of
objection strictly in accordance with this provision, Buyer shall be deemed to
have accepted title to the Property as evidenced by the

3



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

Commitment. Within ten (10) business days after receipt of any timely-made
written title objection from Buyer, Seller shall notify Buyer whether Seller
elects to cure such title defect.  If Seller elects not to cure such title
defect, then Buyer shall, by written notice given to Seller within five (5)
business days after receipt of the notice from Seller, either (a) agree to
accept title to the Property as it then exists, or (b) terminate this Agreement
by giving written notice to Seller, with a copy to Title Company, in which
event, provided Buyer is not in default under this Agreement, Title Company
shall refund the Initial Deposit to Buyer, and the parties shall be relieved of
all further obligations hereunder except for: (i) obligations under any
provision of this Agreement which, by its terms, is to survive the termination
of this Agreement; and (ii) Buyer's indemnity obligations under this
Agreement.  Should Buyer fail to give written notice to Seller within said five
(5) day period of its election to proceed pursuant to either (a) or (b) of this
section, then Buyer shall be deemed to have elected to proceed pursuant to (a)
of this section.  If Seller elects to attempt to cure any title defect, then
Seller shall use good faith efforts to cure such title defect but shall not be
obligated to bring any legal action whatsoever and Seller shall be entitled to
thirty (30) business days from the date of notification to Buyer within which to
cure such defects.  If the defect(s) shall not have been so cured at the
expiration of the thirty (30) day period, Buyer's sole and exclusive remedy
shall be either to: (i) agree to accept title to the Property as it then exists
without reduction in the Purchase Price; or (ii) terminate this Agreement by
giving written notice to Seller, with a copy to Title Company, in which event,
provided Buyer is not in default under this Agreement, Title Company shall
refund the Deposits to Buyer and the parties shall be relieved of all further
obligations hereunder except for Buyer's indemnity obligations under this
Agreement and the parties obligations under any provision of this Agreement
which, by its terms, is to survive the termination of this Agreement.  Buyer
shall be deemed to have elected to accept title to the Property as it then
exists and to proceed with its purchase of the Property without a reduction in
the Purchase Price unless it shall give written notice of termination within
five (5) business days following the expiration of said thirty (30) day
period.  

 

6.Survey.  Prior to expiration of the Due Diligence Period, Buyer shall have the
right to obtain, at its sole cost and expense, a survey (or any updated survey)
with respect to the Property prepared by a land surveyor registered and licensed
in the State of Florida ("Survey").

 

7.Lease.   Seller shall deliver to Buyer, within ten (10) business days of the
Effective Date, a copy of all leases of the Property (“Lease” or “Leases”),
including amendments, assignments or extensions thereto as well as any other
documentation relative to said leases of the Property.

 

8.Conditions to Closing.  The parties acknowledge and agree that the Buyer’s
obligations under this Agreement (i.e., Buyer’s obligations to close its
purchase of the Property once the Due Diligence Period expires) are specifically
contingent and conditioned upon the following:

 

(a)Assignment of Port Lease.  Seller assigning to Buyer at Closing all of
Seller’s right, title and interest in and to the Lease Agreement between the
Canaveral Port Authority, as lessor, and the Sea Ray Division of Brunswick
Corporation, as lessee, dated April 1, 1998, as assigned to Seller by the Sea
Ray Division of Brunswick Corporation under the Assignment and Assumption of
Lease Agreement dated February 22, 2012 (collectively the “Port Lease”), to
enable Buyer to utilize the boat harbor on the northern side of the Property
that is owned by the Canaveral Port Authority (the “Port Authority”).  The
parties acknowledge and agree that the Port Lease may

4



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

not be assigned without the consent of the Port Authority, and Seller shall be
solely responsible for obtaining the consent of the Port Authority for
assignment of the Port Lease to Buyer at Closing.  Seller agrees to exercise
commercially reasonable efforts to obtain the consent of the Port Authority, and
Buyer agrees to work together with Seller in good faith and exercise
commercially reasonable efforts to assist Seller in obtaining the consent of
Port Authority for assignment of the Port Lease to Buyer at Closing.

 

(b)Modification and Assignment of Title V Air Quality Permit.  Seller modifying
its current Title V air quality permit to allow up to one hundred and fifty
(150) tons per year to be emitted from the boat manufacturing operations on the
Property (the “Modified Permit”), and Seller assigning the Modified Permit to
Buyer at Closing.  Seller shall be solely responsible for obtaining the Modified
Permit, and Seller agrees to exercise commercially reasonable efforts to obtain
the Modified Permit from the permitting authority(ies).  Buyer agrees to work
together with Seller in good faith and exercise commercially reasonable efforts
to assist Seller in obtaining the Modified Permit from the permitting
authority(ies) prior to Closing.

 

In the event that either of the foregoing conditions are not met or cannot be
met on or before Closing Date, Buyer shall have the option of (i) waiving any
such condition in writing and proceeding with Closing, or (ii) extending the
Closing Date for a period of up to forty-five (45) days in order to give Seller
additional time to satisfy the conditions. In the event that Buyer elects to
extend the Closing Date and the conditions are subsequently satisfied during the
forty-five (45) day extension period, Closing shall occur within ten (10) days
following the satisfaction of the conditions. In the event that Buyer elects to
extend the Closing Date and one or more of the foregoing conditions are not met
or cannot be met on or before the expiration of such forty-five (45) day
extension period, Buyer shall then have the option of (i) terminating this
Agreement, or (ii) waiving any such condition in writing and proceeding with
Closing.   If this Agreement is terminated pursuant to this paragraph, the
Initial Deposit and the Additional Deposit shall be returned to Buyer, the
Extension Deposit, if any, shall be paid to Seller, and the parties hereto shall
be relieved of all liabilities and obligations under this Agreement except to
the extent expressly provided in this Agreement to the contrary. In the event of
the waiver of any such condition by Buyer in writing, this Agreement shall
continue in full force and effect as to all other terms and conditions.  

 

9.Closing.  Closing (“Closing”) shall be conducted by and held at the offices of
Title Company by mail on or prior to the fourteenth (14th) day after the
expiration of the Due Diligence Period (“Closing Date”).  At Closing, the
Deposits and the Extension Deposit, if any, shall be credited against the
Purchase Price.  Time shall be of the essence with respect to all matters
herein.

 

10.Seller's Deliveries.  At Closing, Seller shall deliver, or cause to be
delivered, to Buyer, in form and content reasonably acceptable to Seller and
Buyer, the following documents, each fully executed and acknowledged as
required:

 

(a)Warranty Deed.  A warranty deed conveying good and marketable fee simple
title to the Property, free and clear of any and all liens, encumbrances,
conditions, easements, rights of way, assessments and restrictions, subject only
to the title exceptions approved or waived by Buyer in accordance with the
provisions of Section 5 above (the “Permitted Exceptions”).

 

5



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

(b)Affidavit.  An Affidavit with respect to construction liens and parties in
possession, in form reasonably acceptable to Buyer, sufficient to permit the
Title Company to delete the "construction lien," "rights or claims of parties in
possession" (other than under the Leases) and "gap" exceptions from the title
insurance policy, and stating that the Property is free and clear of all liens,
encumbrances, licenses, contracts or claims of rights, which claims may serve as
the basis of a lien or charge against the Property, whether due to services,
material or labor supplied for the benefit of or delivered to the Property,
except to the extent arising from Buyer's or Buyer's representative's acts or
omissions or with respect to the Permitted Exceptions. The Affidavit will also
certify that there are no unpaid bills or claims relating to the Property as of
the day of Closing.

 

(c)FIRPTA Affidavit.  A FIRPTA non-foreign transfer certificate in accordance
with Section 1445 of the Internal Revenue Code.

 

(d)Closing Statement.  A closing statement setting forth the Purchase Price,
Deposits, the Extension Deposit, if any, all credits, adjustments and prorations
between Buyer and Seller, the net cash to close due Seller and all closing costs
and other expenses.

 

(e)Entity Documents.  A resolution or other appropriate documentation
authorizing the transactions contemplated by this Agreement.

 

(f)Assignment of Leases.  An Assignment of all Leases between Seller and its
tenants (“Tenant”) to which Buyer does not object under Section 5 above, and an
Assignment of the Port Lease in substantially the same form as the Assignment
and Assumption of Lease Agreement between Seller and the Sea Ray Division of
Brunswick Corporation dated February 22, 2012.

 

(g)Estoppel.  An estoppel executed by Tenant indicating, among other items
normally disclosed in an estoppel, that the Lease is in full force and effect,
that Seller is not in default of the Lease and any security deposit and prepaid
rents paid by Tenant to Seller.

 

(h)Title Insurance.  The marked-up title commitment showing satisfaction of
Buyer’s objections.

 

(i)Title Company Documents.  Such other documents as may be reasonably requested
by the Title Company for closing of the transaction contemplated by this
Agreement and the issuance of the owner’s policy to Buyer.

 

 

11.Buyer's Deliveries.  At Closing, Buyer shall deliver, or cause to be
delivered, to Seller, in form and content reasonably acceptable to Seller and
Buyer, simultaneously with Seller's delivery of the documents required pursuant
to the preceding section, the following, each fully executed and acknowledged as
required:

 

(a)Purchase Price.  The Purchase Price, adjusted for the Deposits, the Extension
Deposit, if any, and prorations and adjustments provided for in this Agreement.

 

(b)Closing Statement.  A closing statement between Seller and Buyer, reflecting
the Purchase Price, the Deposits, the Extension Deposit, if any, prorations and

6



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

adjustments set forth in this Agreement, and all closing costs and other
expenses.  

 

(c)Entity Documents.  A resolution or other appropriate documentation
authorizing Buyer's consummation of the transactions contemplated by this
Agreement and Buyer's execution and delivery of all documents in conjunction
therewith.

 

(d)Assumption of Leases.  An assumption of Seller’s obligations under the Lease
from and after Closing and indemnifying Seller with respect to same.

 

12.Closing and Recording Costs.  Seller shall pay the cost of documentary stamp
taxes on the warranty deed, commission due Brokers (as hereinafter defined),
title search fees, municipal lien search fees, cost of owner’s title insurance
policy, settlement fees and any the cost of any tax certificates.  Buyer shall
pay the cost to record the deed and escrow fee.  Each party shall pay its
respective legal fees.  The security deposit, if any, under the Lease shall be
transferred from Seller to Buyer at Closing.

 

13.Adjustments and Prorations.  The following are to be prorated and adjusted as
of the Closing Date:

 

a.Taxes.  Any real estate taxes and personal property taxes that are Seller’s
responsibility shall be prorated at Closing.   Buyer shall receive a credit
against the Purchase Price for Seller’s share of such items and shall assume
payment of such taxes and assessments for the year of Closing and subsequent
years.  In the event the assessed valuation of the Property or the tax rates for
the year of Closing are not known at the time of the Closing, the proration of
taxes and assessments for the year of Closing shall be made on the basis of the
most recent valuation and tax rates with an appropriate adjustment made between
the parties when the actual valuation and tax rates are known.

 

b.It shall be the obligation of Buyer to determine, during the Due Diligence
Period, whether there shall exist any certified, confirmed and ratified special
assessment liens, or any special assessment for public or subdivision services
benefiting the Property.  The same shall constitute Permitted Exceptions,
provided that Seller shall be responsible for payment of the portion of any
special assessment that covers the period of Seller’s ownership of the Property
prior to closing.

 

c. Seller and Buyer will cooperate to transfer accounts, to the extent
transferable, with the various utility services serving the Property in such a
way as to avoid any interruption in service and to obtain accurate figures with
respect to prorating the cost of same as of the Closing Date.

 

d.Any other expenses, rents, and revenues of the Property shall be prorated
through the date of Closing.

 

e.All sums due for accounts payable which are Seller's responsibility and which
are due and owing and were incurred by Seller or with respect to the Property
for periods prior to the Closing Date will be paid by Seller. All accounts
payable incurred or attributable to periods after the Closing Date will be paid
by Buyer or reimbursed to Seller by Buyer.

 

7



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

14.Possession.  At Closing, Buyer shall be granted full, complete and exclusive
possession of the Property, subject to any tenant interests under any Lease
pursuant to Section 7.

 

15.Representations and Warranties of Seller.  Seller represents and warrants to
Buyer as follows:

 

(a)Seller is a limited liability company duly organized, validly existing and in
good standing in the State of Florida.

 

(b)Seller is authorized to execute this Agreement and bind Seller to the terms
hereof without the consent or joinder of any other person or entity or any such
consent or joinder has been obtained.

 

(c)Seller is solvent and is able to pay its debts as they mature.  No proceeding
in bankruptcy or for the appointment of any receiver for all or any portion of
the Property, real or personal, has been filed by or against Seller in any
federal or state court.

 

 

(d)There is no litigation pending or, to Seller's knowledge threatened, against
Seller or the Property which would have any material, adverse effect on Seller's
ability to perform its obligations under this Agreement.

 

(e)The execution of this Agreement and the consummation of the transaction
contemplated herein does not and will not violate the terms of any agreement or
court order which is binding upon Seller or the Property.

 

(f)Seller has not received notice from any governmental authority having
jurisdiction over the Property that the Property does not presently comply with
any applicable federal, state, county and municipal laws, ordinances, rules and
regulations.

 

(g)Neither Seller nor any of Seller’s direct or indirect members, partners or
equity holders is, and none of such parties will be, a person or entity with
whom Buyer is restricted from doing business under the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA
Patriot Act”) or Executive Order Number 13224 on Terrorism Financing, effective
September 24, 2001 and regulations promulgated pursuant thereto, including
without limitation persons and entities named on the Office of Foreign Asset
Control Specially Designated Nationals and Blocked Persons List.

 

(h) Mattihas, the current tenant, and prior tenants, have been engaged in the
manufacturing business and have maintained, or do maintain, “hazardous
substances” on the Land.  These hazardous substances include, but are not
necessarily limited to, vinylester, polyester, epoxy resins, primer and paint,
solvents for multiple uses, and other similar and related material in
conjunction with the boat construction business.

 

(i)The Lease(s) is/are in full force and effect, the Tenant(s) is/are not
in  default of the Lease, and there exists no other documentation relative to
the Lease(s) other than those documents provided by Seller to Buyer pursuant to
Section 7 above.

 

8



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

(j)There are no parties in possession of any portion of the Property as lessees
(other than those described in Section 7), tenants at sufferance or
trespassers.  Further, no person, firm, corporation, or other entity has any
right or option to acquire the Property or any part thereof, whether or not
superior to Buyer’s rights under this Agreement.

 

 

Each of the representations and warranties contained in this Section 15 shall be
deemed made as of the date of this Agreement and again as of the Closing Date
and shall survive Closing.

 

16.Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to Seller as follows:

 

(a)Buyer is a limited liability company, duly organized, validly existing and in
good standing in the State of Delaware.

 

(b)Any entity that is or becomes a permitted assignee of Buyer shall be duly
organized, validly existing and in good standing in the place of its formation.

 

(c)Buyer and the entities or persons signing this Agreement on its behalf are
authorized to execute this Agreement and bind Buyer to the terms hereof without
the consent or joinder of any other person or entity.

 

(d)Buyer is solvent and is able to pay its debts as they mature.  No proceeding
in bankruptcy or for the appointment of any receiver for all or any portion of
Buyer’s property, real or personal, has been filed by or against Buyer in any
federal or state court.

 

(e)There is no litigation pending or, to the best of Buyer’s knowledge,
threatened against Buyer which would have any material adverse effect on Buyer’s
ability to perform its obligations under this Agreement.

 

(f)The execution of this Agreement and the consummation of the transaction
contemplated hereby does not and shall not violate the terms of any agreement or
court order which is binding upon Buyer.

 

 

(g)Neither Buyer nor any of Buyer's direct or indirect members, partners or
equity holders is, and none of such parties will be, a person or entity with
whom Seller is restricted from doing business under the USA Patriot Act or
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto, including without limitation
persons and entities named on the Office of Foreign Asset Control Specially
Designated Nationals and Blocked Persons List.

 

17.Real Estate Broker.  Seller has agreed to pay Patrice Holley, Rocket City
Real Estate, LLC as Agent and Broker (“Seller’s Broker”), three percent (3%) of
the Purchase Price, which shall only be earned if the transaction contemplated
hereby closes and shall be payable at the Closing.  Seller shall indemnify and
hold the Buyer harmless against any and all liability, cost, damage and expense
(including, but not limited to, reasonable attorneys' fees) which Buyer shall
incur because of any claim by any other broker or agent claiming to have dealt
with Seller, whether or not meritorious, for any commission or other
compensation with respect to this Agreement or to the purchase and sale of the
Property in accordance with this Agreement.

9



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

 

Buyer hereby warrants to the Seller that Buyer has not dealt with any broker or
agent with respect to the purchase and sale of the Property as contemplated by
this Agreement other than Seller’s Broker. Buyer shall indemnify and hold the
Seller harmless against any and all liability, cost, damage and expense
(including, but not limited to, reasonable attorneys' fees) which Seller shall
incur because of any claim by any other broker or agent claiming to have dealt
with Buyer, whether or not meritorious, for any commission or other compensation
with respect to this Agreement or to the purchase and sale of the Property in
accordance with this Agreement.

 

18.Condemnation.  In the event that, prior to Closing, any part of the Property
shall be acquired, taken or condemned for any public or quasi‑public use or
purpose resulting in an adverse impact upon the Property, then provided Buyer is
not in default under this Agreement, Buyer shall have the option to either (i)
terminate this Agreement and receive a refund of the Deposits, or (ii) proceed,
subject to all other terms, covenants and conditions of this Agreement, to the
Closing of the transaction contemplated hereby without a reduction of the
Purchase Price and receive an assignment at Closing of Seller's interest in any
and all damages, awards or other compensation arising from or attributable to
such acquisition or condemnation proceedings.  

 

 

19.Casualty.  If any part of the Property is damaged or destroyed by fire or
other casualty after the Effective Date, Seller must restore the Property to its
previous condition as soon as reasonably possible and not later than ninety (90)
days from Effective Date.  If, without fault, Seller is unable to do so, Buyer
may (i) terminate this Agreement and the Deposits will be refunded to Buyer, or
(ii) accept at Closing the Property in its damaged condition, an assignment of
any insurance proceeds Seller is entitled to receive along with the insurer’s
consent to the assignment and a credit to the Purchase Price in the amount of
any unpaid deductible under insurance policy for the loss.

 

20.Default by Buyer.  In the event of a default by Buyer, and if such default is
not remedied within ten  (10) business days after written notice to Buyer, then
Seller shall have the right, upon written notice to Buyer, to terminate this
Agreement, and to receive and recover the Initial Deposit, the Additional
Deposit and the Extension Deposit, if any, as liquidated and mutually agreed
upon damages; and thereafter, the parties shall be relieved from all further
obligations hereunder other than Buyer's indemnification obligations under this
Agreement and obligations under any provision of this Agreement which, by its
terms, is to survive the termination of this Agreement, and Seller shall have no
claim against Buyer for specific performance.  The remedy provided for herein
shall be Seller's exclusive remedy in the event of a default by Buyer.  

 

21.Default by Seller.  In the event of a default by Seller, and if such default
is not remedied within ten (10) business days after written notice to Seller,
then at the option of Buyer, and as Buyer's sole and exclusive remedies: (a)
Buyer shall have the right, upon written notice to Seller, to terminate this
Agreement whereupon the Initial Deposit, the Additional Deposit and the
Extension Deposit, if any, shall be returned to Buyer and thereafter the parties
shall be relieved from all further obligations, under this Agreement other than
Buyer's indemnification obligations and obligations under any provision of this
Agreement which, by its terms, is to survive the termination of this Agreement;
or (b) Buyer shall have the right to proceed against Seller in an action for
specific performance to force closing.  No other action may be taken to recover
costs or damages, provided that Buyer shall be entitled to recover its
attorney’s fees and other costs as provided in Section 31 below in the event
that Buyer is the prevailing party in an action for specific

10



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

performance against Seller.

 

22.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto in respect of the subject matter hereof and supersedes any
and all other written or oral agreements, representations, documents, memoranda,
and understandings between the parties relating to such subject matter.

 

23.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, devisees, personal
representatives, successors and permitted assigns.

 

24.Survival of Provisions.  All representations, warranties and agreements
contained herein shall not, except where survival beyond Closing is specifically
provided for in this Agreement, survive the Closing contemplated by this
Agreement.

 

25.Waiver; Modification.  The failure by the Buyer or Seller to insist upon or
enforce any of their rights shall not constitute a waiver thereof, and except to
the extent conditions are waived by the express terms of this Agreement, nothing
shall constitute a waiver of the Buyer's right to insist upon strict compliance
with the terms of this Agreement.  Either party may waive the benefit of any
provision or condition for its benefit which is contained in this Agreement.  No
oral modification of this Agreement shall be binding upon the parties and any
modification must be in writing and signed by the parties.

 

26.Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of Florida.

 

27.Jurisdiction and Venue.  Each of the parties irrevocably and unconditionally:
(a) agrees that any suit, action or other legal proceeding arising out of or
relating to this Agreement shall be in the state courts of Brevard County,
Florida or the United States District for the Middle District of Florida,
Orlando Division; (b) consents to the jurisdiction of such courts in any such
suit, action or proceeding; and (c) waives any objection which it may have to
the laying of venue in those courts of any such suit, action or proceeding in
any of such courts.

 

28.Headings.  The section headings as set forth in this Agreement are for
convenience or reference only and shall not be deemed to vary the content of
this Agreement or limit or enlarge the provisions or scope of any section
herein.

 

29.Notices.  All notices, requests and consents hereunder to any party, shall be
deemed to be sufficient if in writing and (i) delivered in person,
(ii) delivered via facsimile or electronic mail with delivery confirmation
received, and with the original or a copy of such notice being sent the same day
by any other method provided in this Section 29 (e.g., sent via electronic mail
and overnight delivery service on the same day), (iii) duly sent by first class,
registered or certified mail return receipt requested and postage prepaid, or
(iv) duly sent by overnight delivery service, addressed to such party at the
address set forth below (or at such other addresses as shall be specified by
like notice):

 

If to Seller:VECTORWORKS MERRITT ISLAND, LLC

Attention:  Jeff Gray

10



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

801 Marina Road

Titusville, Florida 32796

Email: jgray@vectorworks.com

 

If to Buyer:MASTERCRAFT BOAT COMPANY, LLC

Attention: George Steinbarger

100 Cherokee Cove Drive

Vonore, Tennessee 37885

Tel.: (423) 884-2221

Fax: (423) 884-2295

Email: george.steinbarger@mastercraft.com

 

with a copy to:

 

EGERTON, MCAFEE, ARMISTEAD & DAVIS, PC

Attention: Norman G. Templeton, Esq.

900 S. Gay Street, Suite 1400

Knoxville, Tennessee 37902

Tel.: (865) 546-0500

Fax: (865) 525-5293

Email: ntempleton@emlaw.com

 

If to Title Company:CANTWELL & GOLDMAN, P.A.

Attention:  Mitch Goldman, Esq.

96 Willard Street, #302

Cocoa, Florida 32922

Tel.: (866) 583-9950

Fax: (321) 639-9950

Email: mitch@cfglawoffice.com

 

All such notices and communications shall be deemed to have been given when
transmitted in accordance herewith to the foregoing persons at the addresses set
forth above; provided, however, that the time period in which a response to any
such notice must be given shall commence on the date of receipt thereof;
provided, further, that rejection or other refusal to accept or inability to
deliver because of changed address for which no notice has been received shall
also constitute receipt.  The respective attorneys for Seller and Buyer are
authorized to send notices and demands hereunder on behalf of their respective
clients.  If more than one method of delivery is utilized by the sender, such as
delivery of the notice by both electronic mail and overnight delivery service,
the notice shall be deemed effective when first delivered.

 

30.Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators, legal
representatives, successors, and assigns.  Buyer may assign this Agreement to
another party without the consent of Seller.  Each of Buyer and Seller shall
have the right to assign this Agreement to a qualified intermediary in
connection with effecting a tax-deferred exchange under Internal Revenue Code
Section 1031, as amended, and in the event either party so elects, the other
party shall cooperate in this regard.

 

11



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

31.Attorneys' Fees.  In connection with any litigation arising out of this
Agreement, the prevailing party, whether Buyer or Seller, shall be entitled to
recover from the other party all costs incurred, including reasonable attorneys'
fees and paralegal charges for services rendered in connection with such
litigation, whether incurred before, during or after trial, on appeal, or in
conjunction with post-judgment, administrative or bankruptcy proceedings.  The
provisions of this section shall survive the Closing and any termination of this
Agreement.

 

32.Time of the Essence.  Time is of the essence with respect to each provision
of this Agreement which requires that action be taken by either party within a
stated time period, or upon a specified date.  Provided however, if the date for
performance is on a Saturday, Sunday or Federal holiday, the date for
performance shall be extended to the next business day.  The provisions of this
section shall survive the Closing and any termination of this Agreement.

 

33.Construction.  Each party hereto hereby acknowledges that all parties hereto
participated equally in the drafting of this Agreement and that, accordingly, no
court construing this Agreement shall construe it more stringently against one
party than the other.

 

34.Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures may be transmitted by e-mail (PDF) or facsimile and have
the same effect as originals.

 

35.Waiver of Jury Trial.  Each party hereby waives any right to a jury trial in
connection with any dispute between the parties arising out of or concerning
this Agreement or any course of conduct related hereto.

 

36.Agreement Not Recordable.  Neither this Agreement, nor any notice of it,
shall be recorded in the Public Records of the county in which the Property is
located.

 

37.No Third-Party Rights.   Nothing expressed or referred to in this Agreement
will be construed to give any third party any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement.

 

38.Acceptance of Property in As Is Condition.  BUYER ACKNOWLEDGES AND AGREES
THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, AS TO ANY ASPECT OF THE PROPERTY WHATSOEVER,
EXCEPT FOR: (I) THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN SECTION
15 OF THIS AGREEMENT; AND (II) THE WARRANTY OF TITLE IN THE DEED THAT WILL BE
DELIVERED TO BUYER AT CLOSING.  NO PERSON ACTING ON BEHALF OF SELLER IS
AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF THE BUYER ACKNOWLEDGES THAT NO
PERSON HAS MADE (EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT), ANY
REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE REGARDING
THE PROPERTY OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH REPRESENTATION,
WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR

12



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

PROMISE IF ANY, MADE BY ANY PERSON ACTING ON BEHALF OF SELLER SHALL BE VALID OR
BINDING UPON SELLER UNLESS EXPRESSLY SET FORTH HEREIN.  BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE
PROPERTY BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER (EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT) AND AGREES (IF BUYER ELECTS TO PROCEED TO CLOSING)
TO ACCEPT THE PROPERTY AT THE CLOSING AND WAIVE ALL OBJECTIONS OR CLAIMS AGAINST
SELLER (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF CONTRIBUTION)
ARISING FROM OR RELATED TO THE PROPERTY. BUYER FURTHER ACKNOWLEDGES AND AGREES
THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS
OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION.  SELLER IS
NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENT,
REPRESENTATION OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.  BUYER
FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE
SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN "AS IS, WHERE IS"
CONDITION AND BASIS WITH ALL FAULTS.  THE PROVISIONS OF THIS SECTION SHALL
SURVIVE THE CLOSING OR ANY TERMINATION HEREOF.  “PROPERTY” INCLUDES BOTH THE
REAL PROPERTY AND PERSONAL PROPERTY TO BE CONVEYED TO BUYER.

 

 

[Signatures on Following Page.]




13



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year last below written.

 

 

BUYER:

 

MASTERCRAFT BOAT COMPANY, LLC, a Delaware limited liability company

 

 

By:/s/ Frederick A. Brightbill   

Fred Brightbill, Chairman & CEO

 

 

 

 



SELLER:

  

VECTORWORKS MERRITT ISLAND, LLC, a Florida limited liability company

 

 

 

 

By:/s/ Jeffrey W. Gray

Name:Jeffrey W. Gray

Its:President

 

  

 



 

 




14



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

BROKER

 

The undersigned each acknowledge and agree to accept payment of the commission
as set forth in Section 17 of this Agreement in full satisfaction of all amounts
payable to the undersigned in connection with the transaction contemplated by
this Agreement.

 

 

Rocket City Real Estate, LLC

 

 

By:/s/ Holly Carver                                                      
Name:Holly Carver                                                      

Its:Broker

            

 

  

 

15

 



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT "A"

 

LEGAL DESCRIPTION OF THE LAND

 

 

[gofnjt25xi4z000001.jpg]

 

16

 



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

 

[gofnjt25xi4z000002.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 



1796689v8

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT "B"

 

PROPERTY INFORMATION

 

 

 

1.

Copy of most recent survey of the Property.

 

 

2.

Copies of all current leases, including any modifications, supplements, or
amendments.

 

 

3.

A current inventory of all personal property to be conveyed under this contract
and copies of any leases for such personal property.

 

 

4.

Copies of all previous environmental assessments, geotechnical reports, studies,
or analyses made on or relating to the Property.

 

 

5.

Real and personal property tax statements for the Property for the previous two
(2) calendar years.

 

 

6.

Copies of any appraisals conducted for the Property.

 

 

7.

Copies of any inspection reports related to the Property.

18

 



1796689v8

 

 

 

 

